Citation Nr: 1507706	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran applied for entitlement to service connection for ischemic heart disease due to herbicide exposure in April 2009.  VA denied his claim in a November 2010 rating decision.  The Veteran filed a "request for reconsideration" of the claim in December 2010.  This should have been treated as a Notice of Disagreement.  As the claim was later successfully reopened, this was harmless error.  VA issued a rating decision in May 2012 again denying the claim.  The Veteran's Notice of Disagreement was received June 2012 and he perfected his appeal with a March 2013 VA-9 Form.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran was not exposed to herbicides during service.  

2.  The preponderance of the evidence shows that the Veteran did not have a heart disorder in service or within a year of separation.  


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service, nor may it be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010 and March 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim in researching the USS Bon Homme Richard's deck logs and possible herbicide exposure.  As there is no indication that the Veteran was exposed to herbicides or had a heart disorder in service, an examination was not warranted.  There is no additional evidence that need be obtained.  

Merits of the Claim

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops peripheral neuropathy.

VA has interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of the Republic of Vietnam during the Vietnam War.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  

The Veteran served in the Navy with 2 years of foreign service, including time spent near Vietnam.  He received the Vietnam Service Medal and the Vietnam Campaign Medal.  

The Veteran has a current diagnosis of coronary artery disease, also known as ischemic heart disease.  The Veteran was not noted to have any heart disorder in service or within a year of separation.  

The Veteran served on the USS Bon Homme Richard and has argued in his statements and testimony that he was exposed to herbicides during the ship's time in Da Nang harbor.  

The deck log for October 7, 1970 shows that the ship dropped anchor in Da Nang harbor in 45 feet of water.  There is no indication in the deck log that the ship docked at a pier in the harbor or that its sailors were given shore leave.  The Veteran has also stated that the ship was near the USS Rowan and USS Epperson, both of which are ships for which the presumption of herbicide exposure applies.  The deck log corroborates that these ships were nearby, but the Board notes that their herbicide exposure was not at the time in which the three ships were together in Da Nang harbor.  

The Veteran submitted a liberty pass from the ship dated December 1969.  There is no indication that this liberty pass was used to go ashore in Vietnam, as the ship was not in range of its shores at that time.  

VA was not able to find any indication that the Veteran ever went ashore in Vietnam or that the USS Bon Homme Richard was in the inland waterways of Vietnam.  A May 2010 VA record shows the Veteran and the ship in the coastal waters of Vietnam (blue water) during his service, but states there is no proof of in-country service.  There is also no note of inland waterway (brown water) service.  Furthermore, VA considers Da Nang harbor a deep water harbor, which is not sufficient to establish a presumption of herbicide exposure.  In July 2010, VA issued a formal finding on the lack of information required to verify presumptive or factual herbicide exposure.  In April 2012, VA sent a similar letter stating that the USS Bon Homme Richard was not eligible for such a presumption.  

The Veteran has submitted an undated article regarding herbicide presumption legislation.  The article is not specific to the Veteran's case and therefore has little probative value.  

As the Veteran has not shown any probative evidence that he was on the landmass or inland waterways of Vietnam, the presumption of exposure to herbicides cannot be made.  There is also no evidence of a heart disorder in service or within a year of separation.  Therefore, the Board must deny entitlement to service connection on both presumptive and direct bases. 

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for ischemic heart disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


